 


114 HR 5227 RH: Library of Congress Modernization Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 624
114th CONGRESS 2d Session 
H. R. 5227
[Report No. 114–706, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mrs. Miller of Michigan (for herself, Mr. Brady of Pennsylvania, and Mr. Harper) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

July 25, 2016
Reported from the Committee on House Administration


July 25, 2016
Referred to the  Committee on Transportation and Infrastructure extended for a period ending not later than September 30, 2016


September 28, 2016
The  Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To authorize the National Library Service for the Blind and Physically Handicapped to provide playback equipment in all forms, to establish a National Collection Stewardship Fund for the processing and storage of collection materials of the Library of Congress, and to provide for the continuation of service of returning members of Joint Committee on the Library at beginning of a Congress. 
 
 
1.Short titleThis Act may be cited as the Library of Congress Modernization Act of 2016.  2.Authorizing National Library Service for the Blind and Physically Handicapped to provide playback equipment in all formats (a)In generalThe first sentence of the Act entitled An Act to provide books for the adult blind, approved March 3, 1931 (2 U.S.C. 135a), is amended by striking and for purchase, maintenance, and replacement of reproducers for such sound-reproduction recordings and inserting and for purchase, maintenance, and replacement of reproducers for any such forms. 
(b)Effective dateThis amendment made by subsection (a) shall apply with respect to fiscal year 2017 and each succeeding fiscal year.  3.Library of Congress National Collection Stewardship Fund (a)EstablishmentThere is hereby established in the Treasury of the United States, as an account for the Librarian of Congress, the Library of Congress National Collection Stewardship Fund (hereafter in this section referred to as the Fund). 
(b)Use of AmountsAmounts in the Fund may be used by the Librarian as follows: (1)The Librarian may use amounts directly for the purpose of preparing collection materials of the Library of Congress for long-term storage. 
(2)The Librarian may transfer amounts to the Architect of the Capitol for the purpose of designing, constructing, altering, upgrading, and equipping collections preservation and storage facilities for the Library of Congress, or for the purpose of acquiring real property by lease for the preservation and storage of Library of Congress collections in accordance with section 1102 of the Legislative Branch Appropriations Act, 2009 (2 U.S.C. 1823a).  (c)Contents of FundThe Fund shall consist of the following amounts: 
(1)Such amounts as may be transferred by the Librarian from amounts appropriated for any fiscal year for the Library of Congress under the heading Salaries and Expenses.  (2)Such amounts as may be transferred by the Architect of the Capitol from amounts appropriated for any fiscal year for the Office of the Architect of the Capitol under the heading Library of Congress Buildings and Grounds. 
(3)Such amounts as may be appropriated to the Fund under law.  (d)Continuing Availability of FundsAny amounts in the Fund shall remain available until expended. 
(e)Annual ReportNot later than 180 days after the end of each fiscal year, the Librarian and the Architect of the Capitol shall submit a joint report on the Fund to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and the Senate.  (f)Initial 5-Year PlanNot later than 6 months after the date of the enactment of this Act, the Librarian shall submit to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and the Senate a report providing a plan for expenditures from the Fund for the first 5 fiscal years of the Fund’s operation. 
(g)Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.  4.Continuation of service of returning members of Joint Committee on the Library at beginning of Congress (a)Continuation of Service (1)In generalDuring the period beginning on the first day of a Congress and ending on the date described in paragraph (2), any Member of Congress who served as a member of the Joint Committee on the Library during the previous Congress shall continue to serve as a member of the Joint Committee. 
(2)Date describedThe date described in this paragraph is, with respect to a Congress— (A)in the case of a Member of Congress who is a Member of the House of Representatives, the date on which Members of the House are appointed to serve on the Joint Committee for the Congress; and 
(B)in the case of a Member of Congress who is a Senator, the date on which Senators are appointed to serve on the Joint Committee for the Congress.  (3)Conforming AmendmentThe final undesignated paragraph under the heading Senate. in section 2 of the Act of March 3, 1883 (chapter 141; 22 Stat. 592) (2 U.S.C. 133), is hereby repealed. 
(b)Transitional chairmanship prior to first organizational meetingDuring the period beginning on the first day of a Congress and ending on the date of the first organizational meeting of the Joint Committee on the Library, the Chairman of the Joint Committee on the Library shall be determined as follows: (1)If the member who served as Chairman during the previous Congress is appointed to serve on the Joint Committee for such Congress, such member shall serve as Chairman during such period. 
(2)If the member who served as Chairman during the previous Congress is not appointed to serve on the Joint Committee for such Congress but the member who served as Vice Chairman during the previous Congress is appointed to serve on the Joint Committee for such Congress, the member who served as Vice Chairman shall serve as Chairman during such period.  (3)If neither the member who served as Chairman nor the member who served as Vice Chairman during the previous Congress is appointed to serve on the Joint Committee for such Congress— 
(A)the member who is the Chairman of the Committee on House Administration of the House of Representatives shall serve as Chairman during such period if the Chairman during the previous Congress was a Member of the House of Representatives; or  (B)the member who is the Chairman of the Committee on Rules and Administration of the Senate shall serve as Chairman during such period if the Chairman during the previous Congress was a Senator. 
(c)Effective DateThis section and the amendment made by this section shall apply with respect to the One Hundred Fifteenth Congress and each succeeding Congress.    September 28, 2016 The  Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 